Citation Nr: 0941469	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an initial disability evaluation in excess of 
50 percent prior to October 11, 2004, for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2000 rating decision, the Veteran was granted 
service connection for PTSD effective from May 24, 1999, the 
date of receipt of his claim, with a disability evaluation of 
30 percent.  The Veteran submitted a timely notice of 
disagreement (NOD), and the RO subsequently increased his 
evaluation for PTSD to 50 percent effective April 24, 2000, 
in a July 2001 rating decision.  The Veteran then submitted 
an NOD as to the July 2001 decision and, in a November 2002 
rating decision, the RO granted an earlier effective date of 
May 24, 1999, for the 50 percent evaluation.

In a June 2004 decision, the Board denied the Veteran's claim 
for an initial rating in excess of 50 percent.  He appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the VA Office of the General Counsel and the Veteran's 
attorney filed a joint motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a 
November 2004 Order, the Court granted the motion, vacated 
the Board's June 2000 decision, and remanded the case to the 
Board.  The Board later denied the Veteran's claim in an 
April 2005 decision, and the Veteran again appealed to the 
Court.  While that case was pending at the Court, the VA 
Office of the General Counsel filed a motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In a November 2005 Order, the Court granted 
the motion, vacated the Board's April 2005 decision, and 
remanded this case to the Board.
 
The Board then remanded the Veteran's claim to the RO for 
additional development in June 2006.  The claim was before 
the Board again in January 2007, at which time the it was 
again remanded for additional development.  In a January 2009 
rating decision, the RO increased the Veteran's evaluation 
for PTSD to 70 percent effective August 30, 2005.  The RO 
then increased the Veteran's evaluation for PTSD to 100 
percent effective October 11, 2004, in a July 2009 rating 
decision.  The claim is now properly before the Board for 
appellate consideration.  Since a 100 percent evaluation has 
been granted from October 11, 2004, the Veteran's claim has 
been fully satisfied from that date, and the Board will 
consider only the period prior to then.


FINDINGS OF FACT

1.  Prior to March 17, 2004, the Veteran's PTSD was 
characterized by difficulty trusting others, hypervigilance, 
nightmares, frequent flashbacks, isolative behavior, alcohol 
abuse, difficulty functioning in workplace situations and 
with personal relationships, dissociative experiences, 
anxiety, and depression.

2.  From March 17, 2004, to October 4, 2004 the Veteran's 
PTSD was characterized by near continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively, impaired impulse control, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

3.  From October 5, 2004, the Veteran's PTSD has been 
characterized by total occupational and social impairment due 
to gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, and 
persistent danger of hurting himself or others.


CONCLUSIONS OF LAW

1.  Prior to March 17, 2004, the criteria for an initial 
evaluation in excess of 50 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  Giving the benefit of the doubt to the Veteran, from 
March 17, 2004, to October 4, 2004, the criteria for an 
initial evaluation of 70 percent, and no higher, for PTSD 
were met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.130, DC 9411.

3.  Giving the benefit of the doubt to the Veteran, the 
correct effective date for the award of the 100 percent 
disability evaluation for service-connected PTSD is October 
5, 2004.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.400, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
In June 2005, February 2007, and October 2007 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decisions, 
November 2002 SOC, and Mach 2003, February 2004, July 2006, 
and July 2009 SSOCs explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in July 2006 and July 2009 letters which VA sent to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).


Reviewing the evidence of record, in July 1999 the Veteran 
had a VA examination for PTSD at which his claims folder was 
reviewed.  At that time, he had not been hospitalized or 
sought outpatient treatment for mental health concerns with 
the exception of one visit to a marriage counselor during his 
first marriage.  He had been working at a State park since 
1994, and had also worked at that same park from 1986 to 
1991.  The job was preferable for him because it entailed 
very limited interaction with others.  He complained of 
discomfort around people, which continually affected his 
ability to work.

The Veteran had been married to his second wife since 1994.  
He stated that his wife thought he was too negative, but 
otherwise his marriage was generally fine.  His wife and him 
lived separately during the week due to their jobs and saw 
each other on the weekends.  He believed they would likely 
have difficulty getting along if they were to live together 
throughout the week.  He had no children from either of his 
marriages, his mother had died one year before, and he had 
not seen his father since 1985.  The Veteran saw a brother 
very infrequently, and indicated they did not get along.  He 
reported having a few friends, whom he saw infrequently, and 
he spent most of his time at home because he had trouble 
interacting with people and experienced frequent depression 
and sorrow.  The Veteran occasionally socialized with people 
from a veterans organization because he felt he could 
identify with fellow veterans.  He felt considerable guilt 
and anger related to his Vietnam experience.

The Veteran reported nightmares, approximately three times 
per month, flashbacks, of which he had serious ones once or 
twice a month, and he found Vietnam-associated stimuli 
upsetting.  He was particularly triggered by gunshots or 
particular times of the year.  The Veteran also reported 
difficulty expressing positive feelings, and his wife 
complained he was sometimes "like a stone."  He would 
become very angry, especially regarding politicians and their 
decisions regarding military actions.  The Veteran became 
frustrated very easily at times, and he described 
considerable sleep and concentration difficulties.  He stated 
he sometimes forgot his reasons for entering a room, 
misplaced common objects, and had an exaggerated startle 
response and hypervigilance.

On examination, the Veteran reported drinking approximately 
twice per week and denied use of illegal drugs.  His thought 
processes and communication appeared adequate, and he did not 
experience delusions.  He described occasional auditory 
hallucinations and flashes in the periphery of his vision.  
However, the examiner opined that these did not appear to be 
true visual hallucinations.  He reported having been in 
several physical fights, and denied suicidal and homicidal 
thoughts.  The Veteran said that his ability to maintain his 
personal hygiene and other basic activities was adequate, 
although he tended to be a bit messy.  His orientation was 
adequate, but he reported some short-term memory 
difficulties, and his long-term memory was adequate.  There 
was no obsessive or ritualistic behavior, with the exception 
of picking at his thumbs.  His rate and flow of speech was 
adequate, if somewhat slow and precise.  He did not describe 
panic attacks and felt depressed about once a week, but could 
reason his way out of it.  His appetite and weight were 
largely stable, and he described frequent feelings of 
anxiety, which related to religious-based guilt.

The Veteran did not identify or note any examples of impaired 
impulse control.  He reported functioning adequately at his 
job, despite his sleep difficulties sometimes leading to 
feeling fatigued and tired during the day.  The Veteran 
emphasized that he continually felt uncomfortable around the 
public at large, and did not feel he would ever be able to 
forgive the American public for the treatment of Vietnam 
veterans.  The examiner's diagnosis was PTSD, with a GAF 
score of 55.  Vietnam-related content appeared to be very 
upsetting to the Veteran, as evidenced by his display of 
anger and tearfulness.  In the examiner's view, his affect at 
the examination and his discomfort around others indicated 
that he was experiencing a moderate level of impairment.

In a May 1999 written statement, T.L.C., a co-worker of the 
Veteran, indicated that the Veteran seemed troubled by his 
duty in Vietnam.  Ms. C felt that the Veteran appeared to 
relive his experiences in Vietnam.  A July 1999 written 
statement from G.C. indicated that he had known the Veteran 
socially for four and a half years, and observed that the 
Veteran's memories of his duty in Vietnam overwhelmed his 
friendly demeanor and were deeply ingrained in his daily 
life.  In an August 1999 written statement, the Veteran's 
wife stated that he could be difficult to be around and could 
be very negative in many situations.  She wrote of the 
Veteran's nightmares about his duty in Vietnam, and about how 
he nearly struck her at night.

In August 2000, the Veteran underwent another VA PTSD 
examination.  He had not received any mental health treatment 
since his previous examination, and still worked at the State 
park.  He functioned in the position because of its 
isolation.  However, he noted that he had begun to have some 
conflicts with his boss, despite the fact that they rarely 
interacted.  He was still married to his wife, but noted 
difficulties in the relationship.  They spent weekends 
together less frequently, his wife appeared to be pulling 
away from the marriage, and he was unsure about the future.  
He had no contact with his aunt or brother.  The Veteran 
indicated that, in the past year, he had experienced 
increased isolation, negative thoughts, and guilt.  He 
described being completely socially isolated, with the 
exception of seeing a couple of other veterans.  

He reported nightmares three to four times per week, fitful 
sleeping, and night sweats.  He described flashbacks, 
intrusive thoughts, and particular distress when exposed to 
programs related to Vietnam.  He also described quickness to 
anger, nightly sleep difficulties, concentration difficulties 
that were affecting his work, hypervigilance, an exaggerated 
startle response, and emotional distance and limitation.

The examiner noted the Veteran had increased his alcohol use, 
drinking two-fifths of hard alcohol per week, reportedly to 
help his sleep problem.  His thought processes and 
communication appeared adequate.  He did not experience 
delusions, but occasionally became somewhat paranoid about 
the motives of others when he felt very anxious.  The Veteran 
described detecting movement of small objects when they were 
not present, and also described occasions on which he heard 
his name called.  The examiner opined that they appeared to 
be byproducts of hypervigilance rather than true psychotic 
hallucinations.  He had been in no physical altercations and 
had not experienced suicidal or homicidal ideations since the 
previous examination.


The Veteran's ability to maintain his personal hygiene was 
adequate, although he indicated he was occasionally somewhat 
neglectful about personal grooming habits, such as showering.  
He described some short-term memory impairment, but long-term 
memory was essentially adequate.  He continued to pick at his 
thumbs.  The examiner felt that his orientation and rate and 
flow of speech were adequate, but the latter was somewhat 
slow.  He described weekly panic attacks and experienced 
rapid heartbeat and tightness in his chest, apparently 
related to anxiety.  The Veteran looked visibly nervous 
during the exam, and stated feeling depressed on a periodic 
basis.  He had no problems with impulse control, and 
indicated that his fatigue from sleep disturbance sometimes 
interfered with his job.  He felt considerable guilt and 
rumination, which seemed largely centered around Vietnam and 
the fact that he had survived when others did not.

The examiner diagnosed the Veteran with PTSD, social 
isolation, and history of combat, with a GAF score of 51.  It 
was noted that his sleep disruption, anxiety, isolation, and 
guilt had worsened since his previous exam.  He had 
maintained his employment, but it appeared his job suffered 
due to his symptoms.  His overall impairment was moderate to 
severe.  The examiner said that, if the Veteran lost his job, 
it would be difficult for him to find another one which 
allowed the isolation he required.  He should be considered 
occupationally impaired, and his overall impairment appeared 
to be moderate to severe.

April through November 2001 VA outpatient reports show the 
Veteran sought mental health treatment.  The symptoms 
reported were the same as, or similar to, those outlined in 
his prior VA examinations.  He continued diagnoses of 
chronic, delayed onset PTSD, alcohol dependence, moderate 
social isolation, and difficulty attending work due to his 
sleep problems and alcohol abuse.  His GAF score was 53 
throughout this treatment.

In January 2002, the Veteran again underwent a VA PTSD 
examination.  The examiner felt that the Veteran was alert, 
well oriented, and pleasant.  His affect was appropriate, and 
his mood was mildly dysthymic.  He reported more agitation 
since the September 11, 2001, terrorist attacks, and he got 
upset easily and appeared somewhat paranoid.  Memories of 
vicious and ruthless acts in Vietnam were very disturbing to 
him.  He also reported difficulty with his alcohol 
consumption.  It affected his work at the state park because 
he was hung over.  He found it helpful and enjoyable to be 
around other veterans, with whom he related. He kept busy 
making plaques for other veterans.  Alternatively, contact 
with members of his unit from Vietnam brought up unpleasant 
memories, and he often wished they had not found him.  He and 
his wife continued to live apart during the week, due to 
their employment, and he reported his marriage as "OK."

The Veteran reported continuing vivid nightmares about 
Vietnam and drinking alcohol to help his sleeping problems.  
He thought about his Vietnam experiences daily and felt guilt 
about the injury of a fellow soldier.  He kept up with the 
war news, was involved with a local veterans organization, 
and marched in parades with them.  He said his wife 
complained he kept his emotions locked up and said that it 
was "like he turns to stone."  Since he had resumed contact 
with men he served with in Vietnam three years before, he had 
not been able to keep his emotions contained.  The Veteran 
described an exaggerated startle response.  On the 
Mississippi Scale, a measure of combat-related PTSD, the 
Veteran's score was consistent with those of other combat 
veterans with PTSD.  The diagnoses were PTSD, alcohol abuse, 
problems at work due to interpersonal functioning, alcohol 
abuse, and sleep disturbance, with a GAF score of 53.

The examiner noted that the Veteran continued to function in 
his job, which suited him well in that it allowed him to be 
isolated.  At that time, he did not feel that his marriage 
was at risk of ending, a concern during his previous 
examination.

February through November 2002 VA outpatient records show the 
Veteran continued to receive treatment for his PTSD and his 
previous diagnoses continued.  It was noted at February 2002 
treatment that he had good eye contact and hygiene, normal 
psychomotor activity, was depressed but could smile 
appropriately, and had focused thoughts.  At June 2002 
treatment the Veteran said that he feared "losing control" 
and hurting someone.  In November 2002 he reported increased 
symptoms of sleep disturbance, increased hypervigilance, 
involuntary jerkiness at minor stimulation for arousal, 
nightmares, frequent hyperarousal, and panic attacks. 

He periodically tried some medications, which had some 
success in making it easier for him to stop drinking alcohol.  
His GAF scores ranged from 53 to 55.

In an August 2003 written statement, L.W., L.C.S.W., a 
private therapist, indicated that she had worked with the 
Veteran in individual psychotherapy for four sessions during 
July and August 2003, as a result of a verbal altercation he 
experienced on the job.  He discussed his Vietnam experiences 
and had insight into the fact that there were situations and 
people he had difficulty tolerating.  Ms. W opined that the 
Veteran had PTSD and that if he managed his symptoms 
satisfactorily, he might be able to work until the age of 
retirement but that if he had difficulty it would be due to 
his PTSD.

In December 2003 the Veteran returned to VA treatment after 
an absence of a year.  He reported that PTSD symptoms were 
interfering with his social and occupational activities.  He 
was in danger of losing his job, and his employer had 
suggested counseling.  He said that he had been more sociable 
and had better management of his anger when he was on 
medication but had not followed up with refills.  The Veteran 
continued to have nightmares and used alcohol to help sleep.  
At January 2004 treatment his diagnosis was PTSD, depressive 
disorder, NOS (not otherwise specified), and alcohol 
dependence, continuous.   

The Veteran again underwent a VA PTSD examination on January 
13, 2004, and his claims file was reviewed.  Since his last 
examination, he reported weekly anxiety attacks, which 
included a rapid heartbeat, sweating, and anxious thoughts.  
He said he had regular Vietnam nightmares, sleep disturbance, 
daily intrusive memories of Vietnam, emotional constriction, 
a variable startle response, anxiety, and significant use of 
alcohol.  The Veteran reported problems at work due to 
interpersonal difficulties and alcohol use.

He reported crying spells and a decrease in energy level, 
which he attributed to poor sleep.  His appetite had 
decreased, which he thought was due to his stomach problems 
and alcohol use.  He continued to work at the State park, 
although he reported having some trouble there.  His 
concentration, memory problems, and interpersonal relations 
caused difficulties.   He was referred for therapy through 
his employer due to conflicts with others, and he reported 
becoming emotionally more distant from his wife, who 
commented on his negativity.  At Thanksgiving, he had had to 
leave a family gathering because of irritation with family 
members.  He indicated that he had no friends and spent less 
time at the veterans organization, where he used to socialize 
with other veterans.

On clinical evaluation, the Veteran was dressed casually and 
had some mild grooming deficits.  He was alert, oriented, and 
cooperative, his affect was constricted and appropriate, and 
his mood was depressed.  He displayed tremors in both hands.  
His rate and content of speech were within normal limits, 
with no gross deficits in cognitive or memory functioning.  
He described dissociative episodes during flashbacks, but no 
perceptual distortions, delusions, overt paranoid ideation, 
or other symptoms of psychosis.  The Veteran denied suicidal 
and homicidal ideation, although he had passive thoughts of 
wishing he were dead.  His insight and judgment appeared 
intact.

He reported intrusive Vietnam memories, "just about daily."  
He described nightmares at least twice a week, was often 
afraid to go back to sleep, and described Vietnam flashbacks.  
The Veteran stated that he generally avoided things that 
remind him of Vietnam.  He denied any physical altercations 
but would leave agitating situations.  He indicated he had 
concentration problems that caused difficulty at work and 
hypervigilant behaviors.  He demonstrated a heightened 
startle response during the examination when a door closed 
unexpectedly.

On tests, the Veteran demonstrated severe depression.  His 
score on the Mississippi scale for combat-related PTSD was 
within one standard deviation below the mean for Vietnam 
veterans, and similar to his score on the January 2002 
examination.  The diagnoses were chronic PTSD, alcohol 
dependence, occupational and social problems, and a GAF score 
of 50, which the examiner noted indicated moderate impairment 
in occupational functioning with serious impairment in social 
functioning.  In comparison to his January 2002 examination, 
the severity of the Veteran's symptoms did not appear to have 
increased significantly.  However, they appeared to have had 
an increased effect on both his occupational and social 
functioning.  His work performance had decreased somewhat, 
and he had conflicts with others at work.  He also 
experienced increased conflict with his wife and other family 
members, and became more socially isolated.

At March 17, 2004, VA treatment it was noted that intrusive 
images, sounds, or smells could leave him dazed for several 
hours or even a day, and that he had a twitch that increased 
as he recalled traumatic events.  The Veteran was assigned a 
GAF score of 48.  At treatment on April 1, 2004, he reported 
difficulty at work and the danger of his losing his job due 
to his inability to get along with others.

L.C., RN, DNSc, PsyD., the Veteran's VA therapist, wrote in 
April 2004 that the Veteran's PTSD symptoms were severe.  He 
had difficulty trusting others, was hypervigilant, had 
nightmares and frequent flashbacks, was very isolative, 
abused alcohol, had difficulty maintaining work situations, 
and has failed relationships related to his military career 
that resulted in behavioral difficulties.  He had 
dissociative experiences that he described as being like 
watching a movie that he is in.  Dr. C felt these symptoms 
disrupted the Veteran's ability to function well in social or 
work situations and influenced his mood, which was 
significant for anxiety and depression.  The Veteran had also 
acknowledged difficulty with managing anger, and would find 
himself in situations where he reacted suddenly.  He also 
acknowledged frequently seeking high risk situations due to 
the "rush" that this produced.  Dr. C noted that these 
symptoms are consistent with those for PTSD in the DSM.  She 
felt that the severity of the Veteran's PTSD symptoms had 
worsened over the past two years since a fellow combatant 
contacted him and memories of his combat experiences were 
reactivated.

At treatment later in April 2004, Dr. C reduced the Veteran's 
GAF score to 45.  She noted that the Veteran's myoclonic 
jerking continued, that he was reporting that his marriage 
may be over, and that people having alternate opinions about 
the current war was a huge trigger for emotional activation.  
He reported "heavy" alcohol use, which had a relaxing 
effect and helped stop his mind from racing.  At May 2004 
treatment, Dr. C felt that the Veteran continued to be 
"rageful."  He was having flashbacks with an increase in 
myocolonic jerking during the relating of incidents.  His 
frustration tolerance was low, and there was increased 
triggering and emotional activation with report of war 
atrocities.  His GAF score continued to be 45.  June 2004 to 
September 2004 treatment notes indicate that the Veteran 
continued to suffer from PTSD symptoms, and that he had a GAF 
score of 44.  

On October 5, 2004, law enforcement was called after the 
Veteran became unruly in the lobby of a hotel.  Guns, knives 
and writings of a "satanic" nature were found, and the 
Veteran reported wanting to "take out some rag heads."  At 
VA emergency treatment he discussed this being triggered by 
political news and war coverage.  He was diagnosed with acute 
agitated psychosis with violent behavior, and it was felt 
that he needed psychiatric treatment.  An addendum to the 
treatment notes from three days later indicate that 
authorities found an additional cache of weapons at his 
residence.

In evaluating the Veteran's symptoms prior to March 17, 2004, 
under the criteria for a 70 percent evaluation, the Board 
notes that the Veteran has demonstrated both occupational and 
social impairment.  The January 2004 VA examiner opined that 
he had serious impairment in social functioning, but only 
moderate impairment in occupational functioning.  His latest 
VA examination report showed some increased deficiencies in 
his work, and he had continued to have the same employment 
since 1994.  However, treatment records associated with the 
claims file show the Veteran had been involved in a recent 
altercation, and was referred to a social worker.

The Veteran also indicated at his January 2004 VA examination 
that he had some increased deficiencies with family 
relations.  He indicated he was emotionally distant from his 
wife.  However, he said he had experienced that same symptom 
throughout his PTSD treatment.  Indeed, his January 2002 VA 
examination report showed he was uncertain about the future 
of his marriage.  Although he currently reported problems in 
his marriage, it appeared that it had improved somewhat, 
inasmuch as he no longer was uncertain about its future.  A 
review of his previous VA examinations and treatment notes 
does not indicate that the Veteran's PTSD symptoms had 
previously been more severe than they were in January 2004.




In evaluating all the criteria for a 70 percent disability 
rating for PTSD, the Board observes that the Veteran has 
shown no deficiencies in his judgment.  Indeed, the January 
2004 VA examiner noted that his insight and judgment were 
intact.  Likewise, there was no evidence in the Veteran's 
treatment and examination records that his thinking was 
deficient.  The July 1999 and August 2000 VA examination 
reports indicated that his thought processes were adequate.  
Finally, the January 2004 VA examination report showed he had 
no gross deficits in his cognitive functioning.  No evidence 
of a thought disorder or cognitive impairment was noted at 
January 2004 treatment.

The Board notes that, throughout his treatment and 
examinations, the Veteran has shown some deficiency in his 
mood.  In July 1999, he reported feeling depressed about once 
per week, but said he could reason his way out of it.  In 
August 2000, he reported feeling depressed on a periodic 
basis.  The January 2002 VA examiner described the Veteran's 
affect as appropriate, if only mildly dysthymic.  His mood 
was described as significantly depressed at December 2003 VA 
treatment.  In January 2004, the Veteran did report some 
crying spells.  The examiner described his affect as 
constricted and appropriate, although his mood was depressed.

As for the remaining symptoms described in the criteria for a 
70 percent disability evaluation for PTSD, the Veteran 
repeatedly denied any suicidal ideation in July 1999, August 
2000, and January 2004.

He also never demonstrated obsessional rituals that 
interfered with routine activities.  The July 1999 and August 
2000, VA examiners noted that the Veteran's only such 
behavior was that he picked at his thumbs.  However, there 
was no indication in these or any other records that this 
ritual interfered in any way with his routine activities.  
The January 2002 and January 2004 VA examination reports 
showed no evidence of any obsessional rituals.

The Veteran has also never demonstrated speech that was 
intermittently illogical, obscure, or irrelevant.  The July 
1999 examiner described his communication as adequate.  The 
rate and flow of his speech was also described as adequate, 
even if it was a bit slow and precise.  Again in the August 
2000 VA examination report, the Veteran's communication was 
described as adequate.  His rate and flow of speech were also 
noted to be adequate, if somewhat slow.  Finally, the January 
2004 VA examiner noted that the Veteran's rate and content of 
speech were within normal limits.  At January 2004 treatment 
his affect was somewhat constricted.

The Veteran has also not demonstrated near-continuous panic 
or depression affecting his ability to function 
independently, appropriately, and effectively.  The July 1999 
VA examiner noted the Veteran did not describe any panic 
attacks.  As noted before, at that time, he felt depressed 
about once per week and reasoned his way out of it.  
Therefore, his depression could not be described as near 
continuous.  In August 2000, he described weekly panic 
attacks and felt depressed on a periodic basis.  Therefore, 
at this time, his panic attacks or depression were not near 
continuous.  Finally, in January 2004, he again reported only 
weekly panic attacks.  While he reported some crying spells, 
and the examiner described his mood as depressed during the 
examination, there is no indication that his depression was 
near continuous.  Furthermore, there is no evidence at any 
time since the Veteran filed for service connection that his 
panic attacks or depression, however frequent, affected his 
ability to function independently, appropriately, and 
effectively.  He was able to function independently, since he 
lived most of the week away from his wife due to their jobs.  
In addition, despite some problems at work, he had functioned 
effectively in maintaining his same job for at least 10 
years.

Throughout his treatment, the Veteran had demonstrated 
little, if any, impaired impulse control.  In July 1999, the 
VA examiner indicated he did not note any examples of 
impaired impulse control.  In August 2000, the Veteran 
described himself as being quick to anger, but he reported no 
physical altercations since his previous examination.  In 
addition, he specifically denied any problems with impulse 
control.  In January 2004, he indicated he had been involved 
in no physical altercations, but instead would walk away from 
agitating situations.

A review of the Veteran's claims file also shows that he had 
not demonstrated any spatial disorientation prior to March 
2004.  His orientation was described as adequate in July 1999 
and August 2000.  The Veteran was noted to be well oriented 
in January 2002.  Finally, he was described as oriented 
during his January 2004 VA examination.

Medical evidence prior to March 2004 showed little, if any, 
neglect of personal appearance and hygiene.  In July 1999, 
the Veteran indicated that his ability to maintain personal 
hygiene and other basic activities was adequate, even if he 
tended to be a bit messy.  In August 2000, the Veteran's 
ability to maintain personal hygiene was described as 
adequate.  In January 2004, the examiner noted only that the 
Veteran had mild grooming defects, and at January 2004 
treatment he was described as informally dressed and groomed.

The Veteran has shown some difficulty in adapting to 
stressful circumstances.  He described in January 2004 that 
he left a family situation at Thanksgiving.  It was also 
shown in his claims file that he had been involved in at 
least one altercation at work, which led to his referral to a 
social worker.  However, there was no specific information to 
show that the Veteran had difficulty adapting to stressful 
circumstances.

Finally, while the Veteran showed some difficulty in 
establishing and maintaining effective relationships, he did 
not demonstrate an inability to do so prior to March 2004.  
While he noted that his marriage had some problems during 
each of his VA examinations, his marriage actually appeared 
to increase in quality after August 2000.  Furthermore, he 
had been able to maintain a relationship with his boss, in 
that he has had the same job since 1994.  While there was 
some decrease in the Veteran's ability to deal with his 
supervisor and socialize with others, there was not an 
inability to do so.

To conclude, the Board finds that the above detailed 
information demonstrates that the Veteran's PTSD 
symptomatology, although significant, did not more closely 
equate to a 70 percent disability rating than to the 
currently assigned 50 percent evaluation for the period prior 
to March 17, 2004.  Although he demonstrated deficiencies in 
family and work, his judgment and thinking have been 
consistently 



described as adequate or within normal limits.  Furthermore, 
the medical evidence does not show that the Veteran has 
manifested all, or even most, of the symptoms associated with 
a 70 percent disability rating for PTSD.  While he showed 
some slight neglect of his personal appearance and hygiene 
and difficulty in stressful situations, he has not shown any 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near continuous panic or depression affecting 
his ability to function independently, appropriately, and 
effectively, impaired impulse control, spatial 
disorientation, or the inability to establish and maintain 
effective relationships.

In evaluating the Veterans symptoms under the criteria for a 
50 percent disability rating, the Board finds that they more 
closely approximated the manifestations of his PTSD prior to 
March 17, 2004.  The Veteran had both social and occupational 
impairment with reduced reliability, especially at his job.  
He had some disturbances of mood and difficulty in 
establishing and maintaining relationships.  He had also 
indicated he experienced panic attacks once per week and had 
some short-term memory loss.  He also had demonstrated a 
flattened affect.  While the Veteran had not shown 
stereotyped speech, difficulty understanding complex 
commands, long-term memory loss, impaired judgment, or 
impaired abstract thinking, the Board is still willing to 
find that his PTSD warrants a 50 percent disability rating, 
as awarded by the RO.

With regard to the assigned GAF scores prior to March 17, 
2004, the Board notes that they ranged from 50 to 55 during 
the course of his treatment since May 1999.  In assessing his 
symptomatology, the Board notes that he has demonstrated the 
characteristics of both a GAF score of 41-50 (serious 
impairment in social functioning, no friends) and a GAF score 
of 51-55 (flat affect, occasional panic attacks, conflicts 
with peers or co-workers).  Therefore, the Board finds that 
the GAF scores assigned accurately assessed the Veteran's 
PTSD and also correspond to the criteria for a 50 percent 
disability rating, as many of the symptoms are the same.



In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
Veteran's PTSD most nearly comported with the assignment of a 
50 percent evaluation prior to March 17, 2004.  The record 
does not show persistent symptoms which equaled or more 
nearly approximated the criteria for a 70 or 100 percent 
evaluation.  See 38 C.F.R. § 4.7.  As explained herein, there 
was relatively little indication of any symptomatology of 
psychiatric impairment as is provided for a 70 percent rating 
under the current regulations from May 1999 to March 17, 
2004.  See 38 C.F.R. § 4.130, DC 9411.

As discussed above, at treatment on March 17, 2004, the 
Veteran identified an overwhelming feeling of anger and 
horror at images of intrusive thoughts that were easily 
activated by sounds of helicopters, smells of oriental food, 
and intrusive images.  He would be left feeling dazed for 
hours or a whole day, and he continued to have a twitch that  
increased as he recalled traumatic events.  The twitch was 
associated with dissociative symptoms.  It is noted that 
while Dr. C indicated in the treatment notes that the Veteran 
disassociated less than in the past, prior treatment notes or 
VA examinations did not indicate that the Veteran was left in 
dazes due to sounds, smells or images.  His affect was 
described at this treatment session as frozen, his mood was 
significantly depressed, he has problems with relationships 
in his job and with his wife, and he had increased withdrawal 
and isolation.  Dr. C noted overall that there was a 
significant exacerbation of the PTSD symptoms.  His GAF score 
was decreased to 48, and at later treatment it was decreased 
to 45.  In her April 2004 letter, Dr. C wrote that the 
Veteran had "significant dissociative experiences."  She 
also indicated that the Veteran had difficulty managing anger 
and found himself in situations where he would react 
suddenly.  The treatment notes discussed above show that the 
Veteran's PTSD symptoms continued at this level of severity 
until October 2004.

On and after March 17, 2004, the Veteran met the following 
criteria for an evaluation of 70 percent for PTSD: 
obsessional rituals which interfere with routine activities, 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, difficulty 
in adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

Although his symptoms were severe, the Board finds that he 
did not meet the criteria for a 100 percent evaluation prior 
to October 5, 2004.  The treatment records indicate that, 
although the Veteran was having difficulty at his job, he was 
still working.  Furthermore, he did not have persistent 
delusions or hallucinations, disorientation to time and 
place, and memory loss for names of close relatives or 
himself or his close occupation. 

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, we find that the Veteran's PTSD most 
nearly approximated the rating criteria for a 70 percent 
evaluation from March 17, 2004, to October 4, 2004.  See 
38 C.F.R. §§ 4.7, 4.130, DC 9411

Looking at the ensuing period, the treatment notes from 
October 5, 2004, show that the Veteran could have been 
perceived as posing a danger to himself or others as of that 
date, given that law enforcement was called to his hotel due 
to his behavior and he had a cache of weapons.  The RO had 
previously identified October 11, 2004, as the effective date 
of the increase in the Veteran's evaluation to 100 percent, 
because he had received psychological treatment on that date.  
Without finding fault in the action by the RO, the Board 
believes that the record does not show a worsening in the 
Veteran's condition between October 5, 2004, and October 11, 
2004.  Therefore, giving the benefit of the doubt to the 
Veteran, we find that October 5, 2004, and not October 11, 
2004, is the appropriate effective date for the prior award 
of a 100 percent evaluation for PTSD.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than that assigned by this 
decision.

ORDER

For the period prior to March 17, 2004, an initial evaluation 
in excess of 50 percent for PTSD is denied.

For the period from March 17, 2004, to October 4, 2004, an 
increased initial evaluation of 70 percent for PTSD is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.

Entitlement to an effective date of October 5, 2004, for the 
award of a 100 percent disability evaluation for service-
connected PTSD is granted, subject to the laws and 
regulations governing awards of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


